    Case 1:15-cr-00213-SJ Document 136 Filed 12/03/19 Page 1 of 2 PageID #: 1397




                                                                                            December 3, 2019

VIA ECF

Honorable Sterling Johnson, Jr.
United States District Judge
Eastern District of New York
225 Camden Plaza East
Brooklyn, NY 11201

         RE:      Defense Request for Relief in Light of Adjournment of Sentencing
                  United States v. Velentzas et al.: 15 Cr 213 (SJ)

Dear Judge Johnson:

         The defense opposed any continuation of the sentencing date of December 5, 2019, at
9:30 a.m. Under the Local Rules, the initial draft PSR was due by Probation 35 days prior to the
sentencing date of December 5, 2019. Defense should have received the PSR not later than
October 30. Despite alerting Probation on at least two occasions about their missed deadline, we
were finally provided the PSR on November 19. Under the Local Rules, we have 14 days to file
our objections. Counsel filed our objections a day early, yesterday, on December 2. The
Sentencing Memorandum was due 48 hours in advance of the sentencing, per the Court’s
Individual Motions Practices and Rules, Section VII. Defense’s Sentencing Memorandum was
provided in advance of the 48 hours deadline.
         After our filings, both the government and Probation requested a continuance in view of
the volume of material1, which this Court granted over the defense’s opposition. The defense
understands the Court’s decision, in light of the requirement Probation submit a final PSR as part
of sentencing, and to the extent Probation could not do this, despite the time periods provided.
         This continuance should not, however, be a windfall for the government. Both parties we
responsible for filing their Sentencing Memorandums 48 hours before the hearing, due on
December 3 by 9:30 a.m., per the Court’s Individual Motions Practices and Rules Section VII.
Likewise the government’s objections to the PSR are due today. The government has already
missed its deadline for the filing of their Sentencing Memorandum, and unless the government
files their objections to the PSR today, they will have missed this deadline, also. A continuance
after a deadline has passed is disfavored in this, and most jurisdictions, as well as under this
Court’s Individual Motions Practices and Rules, Section I.C., absent an emergency.
         While a continuance was necessary for Probation to complete the PSR in light of the
Defense’s objections, granting the government additional time in which to file their Sentencing
Memorandum and Objections gives the government a tactical advantage whereby their filings are


1
 The volume of material should have come as no surprise to Probation as the Defense furnished substantially all of
these materials and the outline for their objections to Probation on or about October 11, 2019.

      CLCMA   833 E ARAPAHO RD, STE 102   RICHARDSON, TX 75081   972-914-2507   INFO@CLCMA.ORG    CLCMA.ORG
 Case 1:15-cr-00213-SJ Document 136 Filed 12/03/19 Page 2 of 2 PageID #: 1398



effectively in the form of Reply Briefs, rather than being submitted simultaneously, as
envisioned under the Local Rules and this Court’s Individual Motions Practices and Rules.
        Accordingly, the defense respectfully submits that the continuation of sentencing hearing
to January 9, 2020, should not operate as an extension of the government’s filing deadlines, and
any Sentencing Memorandum filed after today’s deadline (of 9:30 a.m.) or any Objections to the
Draft PSR should be considered out of time and disregarded by the Court.
        Should the Court nevertheless determine the interest of justice are best served by
allowing the government to file their Sentencing Memorandum out of time, then the Defense
respectfully requests that the government’s Sentencing Memorandum be filed not later than
December 24, with the Defense Reply be due 48 hours in advance of the January 9, Sentencing,
on January 7, 2020.
        Counsel for the government opposes the timeline as set out above and did not provide an
alternative schedule when requested.

Respectfully Submitted this 3rd day of December, 2019

s/ Charles D. Swift
Attorney for Asia Siddiqui

cc: All counsel (via ECF)
